Case 7:19-cr-01093 Document1 Filed on 06/06/19 in TXSD Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint /

UNITED STATES DISTRICT COURT |

for the

Southern District of Texas

 

 

 

United States of America _ )
1 ov. ) .
-\a-\3li-M
JORGE ALEXANDER GUTIERREZ-ROMERO )  CaseNo. M-1A “V5
Citizen of HONDURAS )
YOB: 1992 )
. )
)
Defendant(s) _ ;
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. .
On or about the date(s) of June 4, 2019 in the county of - Hidalgo in the
Southern _— District of Texas __ , the defendant(s) violated:
Code Section Offense Description
Title 18, U.S.C. 14 1(a)(1) whoever forcibly assaults, resists, opposes, impedes, intimidates, or

interferes with any person designated in section 1114 of Title 18 while
engaged in or on account of the performance of official duties.

This criminal complaint is based on these facts:

See AttachmentA .

i Continued on the attached sheet.

ned Meal Heck ZL aS

 

Mihbie wor Lom
: - arc Salinas, TFO,F FBI

Printed name and title

‘Sworn to before me and signed in my presence.

 

 

Judge’s signature

Date: 6 Le Jf 4 2 f 22% A

City and state: McAllen, Texas — Juan F. Alanis, United States Magistrate Judge

    

 

Printed name and title
_Case 7:19-cr-01093 Document1 Filed on 06/06/19 in TXSD Page 20f3 |

Attachment “A”
Affidavit
|, Marc R. Salinas, being first duly sworn, state as follows:

1. |, Marc R. Salinas, am a Task Force Officer with the Federal Bureau of Investigation (FBI)
in McAllen, Texas, and have been so assigned since June, 2013. | am currently assigned to the Rio
Grande Valley. Safe Streets Task Force in McAllen, Texas.

2. The information contained in this affidavit is based on my persona! knowledge and on
information provided to me by other agents of the FBI, law enforcement officers, and other
sources of information. This affidavit serves to provide the probable cause in support of a
complaint against Jorge Alexander Gutierrez Romero for violating Title 18, U.S.C., Section 111
(a)(1), Assaulting a Federal Officer.

7 3. On June 4, 2019 at approximately 5PM, in accordance with his official duties as a
_ Border Patrol Agent (BPA), BPA R.E. was patrolling in Hidalgo, Texas, when he was alerted to
several subjects who had climbed the fence near the Old Hidalgo Pumphouse Museum and World
Birding Center located in Hidalgo, Texas.

4. When BPA R.E. responded to the area, he joined BPA C.R in searching for the
individuals. They observed two males sitting on two separate picnic tables in an area near the
Old. Pumphouse. The two males both had wet clothing and appeared to be nervous. BPA C.R.
approached and spoke with one male while BPA R.E. joined another BPA nearby and they
approached the other male, later identified as Jorge Alexander Gutierrez Romero (hereinafter
“GUTIERREZ-ROMERO”).

5. BPAR.E. and the other BPA questioned GUTIERREZ-ROMERO regarding his citizenship
at which point he admitted to not having papers to be present in the United States legally. BPA
R.E. stood GUTIERREZ-ROMERO up and had him turn around and placed a handcuff on one of his
hands.

6. After placing the handcuff, BPA R.E. observed that BPA C.R. was struggling with the
other male and BPA R.E. went to assist BPA C.R. in apprehending him. Once both BPAs had
apprehended the male, BPA R.E. observed that. GUTIERREZ-ROMERO had become resistant
against the. other BPA and was grabbing at the BPA’s chest, trying to break the agent’s grip at
which point the BPA took GUTIERREZ-ROMERO to the ground. GUTIERREZ ROMERO was able to
push himself off the ground and support himself with his elbows.

. 7. BPA R.E. returned to assist in the apprehension and attempted to control GUTIERREZ-
‘ROMERO’s right arm. While doing so, GUTIERREZ-ROMERO struck at BPA R. E. with his elbow and
struck him on his right cheek with his elbow.
 

Case 7:19-cr-01093 Document1 Filed on 06/06/19 in TXSD Page 3 of 3

\

7. BPA R.E. was able to maintain control of GUTIERREZ-ROMERO’s arm and they were
subsequently able to apprehend GUTIERREZ-ROMERO.

~ 8. Approximately four hours after the incident, BPA R.E. had a visible red mark-on his face
and noticeable swelling.

7. BPA R.E. is a Border Patrol Agent, an officer and employee of the United States, namely
a person designated in section 1114 of Title 18.

8. Subsequent to the apprehension of GUTIERREZ-ROMERO, it was determined that
GUTIERREZ-ROMERO was a citizen of Honduras, and was illegally present in the United States.

9. Based on the aforementioned factual information, your Affiant respectively submits
that GUTIERREZ-ROMERO committed violations of Title 18, United States Code, Section 111
(a)(1), Assaulting a Federal. Officer.

ZS

 

Mare R. Salin
Task Force Officer
Federal Bureau of Investigation

- Sworn to and subscribed before me this GE say of June 6, 2019.

 

 

Juan F, Alanis
United States Magistrate Judge ©
